Citation Nr: 1704979	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  09-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from January 1945 to November 9, 1945, and Regular Philippine Army Service from November 10, 1945, to November 14, 1945.  He died in March 2008, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines.

The case was remanded in December 2012 and November 2015 to verify the Veteran's service.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran died in March 2008 from acute respiratory failure; the antecedent cause of death was hospital acquired pneumonia; and the underlying cause of death was cerebrovascular accident, probably infarct.  

2.  At the time of his death, service connection had been not established for any disabilities.

3.  Acute respiratory failure, hospital acquired pneumonia, and cerebrovascular accident were not present during the Veteran's military service and did not develop as a result of any incident during service.

4.  The Veteran's service was as a recognized guerrilla from January 1945 to November 9, 1945, and with the Regular Philippine Army from November 10, 1945, to November 14, 1945.  

5.  At the time of his death, the Veteran was not entitled to periodic monetary benefits under existing ratings or decisions which were due and unpaid, nor was he entitled to periodic monetary benefits based on evidence in the file at the date of his death, which were due and unpaid. 


CONCLUSIONS OF LAW

1.  A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2016).

2.  The criteria for nonservice-connected death pension benefits have not met.  38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.40, 3.41 (2016).

3.  The criteria for the payment of accrued benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and their representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Certain additional notice requirements may attach in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of death.  The United States Court of Appeals for Veterans Claims (Court) held that, for a DIC claim, notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

In this case, July 2008 and January 2009 letters was provided to the appellant in accordance with 38 C.F.R. § 3.159(b)(1).  An SSOC readjudicated the appellant's claim in June 2009 following the additional January 2009 letter in compliance with Hupp.

VA also has a duty to assist with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's post-service medical records were obtained.  An April 2016 correspondence from the National Personnel Records Center (NPRC) shows that there were no available service treatment records (STRs) for the Veteran.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is necessary to substantiate the claimant's claim for a benefit.  38 U.S.C.A. § 5103A(a) (2016); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  No medical opinion was obtained in this case; however, for the reasons set forth below, such is not necessary to substantiate the appellant's claims.  


II.  Analysis

      A.  Service Connection for the Cause of Death

In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2016).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).  

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2016).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even those evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2) (2016).

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2014).  Issues involved in a claim for DIC are decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106 (2016).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

As noted above, the Veteran's STRs are not of record.  However, an affidavit signed by him for the Philippine Army Personnel dated November 10, 1945, shows that he reported "none" for chronological record of wounds and illnesses incurred.  A certificate of relief from active duty from the Philippine Army dated November 14, 1945, reveals that he was physically disqualified for unspecified disability incurred in line of duty.  The name and extent of disability was not provided.  

The Veteran filed a claim seeking service connection for heart disease, hypertension, and gout in October 2001.  In connection with that claim, he submitted a letter from A.C., M.D. dated February 2002 showing that the Veteran was treated for hypertension and osteoarthritis.  No mention of heart disease was made.  This claim was denied in a June 2002 rating decision.  The Veteran did not appeal this decision.

The Veteran died in March 2008.  At the time of his death, service connection was not in effect for any disabilities.  His death certificate shows that the immediate cause was acute respiratory failure; antecedent cause was hospital acquired pneumonia; and underlying cause was cerebrovascular accident, probable infarct.  An April 2008 clinical abstract documenting his treatment when he was seen in March 2008 shows that he reported to the hospital with chest pain.  This record does not contain any opinion relating the disorders listed on the certificate of death as being related to his military service.  

The appellant submitted an April 2009 letter from R.A., M.D. showing that the Veteran had been treated by them for chronic diarrhea, malaria, and pulmonary tuberculosis.  Dr. R.A. reported treating the Veteran from 1946 to 1949.  They opined that the Veteran's chronic diarrhea, malaria, and pulmonary tuberculosis were related to his military service, and that they could be the causes of his disease for which they treated him after service and "thus were the triggering point of his death-causing condition." 

A June 2009 memorandum shows that review of the Philippine Professional Regulations Commission records revealed that Dr. R.A. was not licensed to practice medicine until January 1954.

An affidavit from two people who knew the Veteran dated in August 2009 shows that they knew that he was treated from 1946 to 1949 for chronic diarrhea, malaria, and pulmonary tuberculosis by T.J., M.D.  It also shows that such disorders were the cause of his death in March 2008.  They reported accompanying him to the doctor's visits and that he was healthy prior to being a guerrilla during the war.  

In an August 2009 SSOC, the RO reported that the list of Registered Physicians from the Professional Regulations Commission showed that Dr. T.J. did not become a licensed physician until June 1957.

Based on a review of the evidence, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  In this case, the evidence fails to show that the causes of death listed on the Veteran's death certificate were related to his military service.

Although his STRs are not of record, the November 1945 affidavit signed by him shows that he did not incur any wounds and illnesses.  While the certificate of release dated four days later reveals that he was physically unqualified for service in the Philippine Army, the disorder(s) rendering him unqualified were not listed.  There are no medical records showing treatment for his cerebrovascular accident, hospital acquired pneumonia, and acute respiratory failure aside from the April 2008 abstract.  No medical professional has provided any opinion indicating that any of the causes of death listed on his death certificate were incurred in his military service.  

In this case, the evidence fails to show that the Veteran's cerebrovascular accident, hospital acquired pneumonia, and acute respiratory failure were related to his military service.  The Board acknowledges the April 2009 letter from Dr. R.A.  However, the June 2009 memorandum shows that Dr. R.A. was not even licensed at the time he reported treating the Veteran.  Moreover, even if Dr. R.A. did treat the Veteran for chronic diarrhea, malaria, and pulmonary tuberculosis, the opinion shows that those could have been the causes for his disease for which they treated him after service and "thus were the triggering point of his death-causing condition."  This opinion is speculative and conclusive and cannot support the claim.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a physician's statement framed in terms such as "may" or "could" is not probative).  

The Board also acknowledges the August 2009 affidavit showing that the Veteran had been treated for chronic diarrhea, malaria, and pulmonary tuberculosis by Dr. T.J. and that such were the cause of the his death.  Similar to Dr. R.A., information from the RO shows that Dr. T.J. was not licensed at the time of the reported treatment of the Veteran.  Furthermore, there is no indication that either signer of the affidavit possesses any medical knowledge making them competent to report what caused the Veteran's death and that such was related to his military service.  

In this case, no medical professional has provided any non-speculative opinion relating the cause of the Veteran's death to his military service.  Here, the first evidence of any cerebrovascular accident, hospital acquired pneumonia, and acute respiratory failure is not until 2008, weighing against a finding that such were incurred or are otherwise related to his military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of cerebrovascular accident, hospital acquired pneumonia, and acute respiratory failure for over six decades between the Veteran's military service and the earliest evidence of a cerebrovascular accident, hospital acquired pneumonia, and acute respiratory failure is itself evidence which tends to show that such did not have their onset in service or for many years thereafter.

The overall evidence of record as discussed above weighs against a finding of a cerebrovascular accident, hospital acquired pneumonia, and acute respiratory failure being associated with the Veteran's military service.  Without an equipoise in the evidence showing an association between a cerebrovascular accident, hospital acquired pneumonia, and acute respiratory failure and the Veteran's military service, service connection for cause of death is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the etiology of a cerebrovascular accident, hospital-acquired pneumonia, and acute respiratory failure, the question involved is medically complex, and accordingly the Board assigns no weight to the appellant's and affidavit authors' own lay opinions.  The appellant and affidavit authors have not been shown to possess the training, credentials, or other expertise to render an opinion as to the Veteran's cause of death.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

Without competent and credible evidence of an association between a cerebrovascular accident, hospital acquired pneumonia, and acute respiratory failure and the Veteran's military service, service connection for the cause of the Veteran's death is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for the cause of the Veteran's death is denied.  See 38 U.S.C.A § 5107 (West 2014).  

      B.  Nonservice-Connected Death Pension Benefits 

VA law provides that nonservice-connected death pension benefits shall be paid to the surviving spouse of a Veteran of a period of war who meets established service requirements.  38 U.S.C.A. § 1541.  To establish basic eligibility for VA nonservice-connected death pension benefits, in part, the claimant must be a Veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6. 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1. 

Service prior to July 1, 1946, in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerrilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for nonservice-connected pension (to include death pension) benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41. 

The Court has held that "VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993). 

In March, April, and July 2016, the service department certified that the Veteran's military service consisted of service as a recognized guerrilla from January 1945 to November 9, 1945, and with the Regular Philippine Army Service from November 10, 1945, to November 14, 1945.  It is neither shown, nor alleged, that he had any additional active service.  Therefore, the Board finds that the appellant does not meet the basic eligibility requirements for nonservice-connected death pension benefits because the Veteran did not have qualifying service.  38 U.S.C.A. § 1521 (j), 1541; 38 C.F.R. § 3.3.  Under governing law and regulations, the Veteran's service is not qualifying service for nonservice-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  The Board is legally precluded from finding otherwise 38 C.F.R. § 20.101.  

The Board is sympathetic to the appellant's claim.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  In this case, the facts are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal of the issue of entitlement to nonservice-connected death pension benefits is denied. 

      C.  Accrued Benefits

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121 (2013); 38 C.F.R. § 3.1000(a) (2016).  Persons eligible for accrued benefits are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a) (2016).  

In order for a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101 (a), 5121(a); Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

As discussed above, the Veteran had filed a service connection claim in 2001, which was denied in an unappealed 2002 rating decision.  The evidence does not show, nor does the appellant contend, that the Veteran had any pending claims at the time of his death.  Additionally, the evidence does not show, and the appellant does not contend, that the Veteran was due any benefits at the time of his death.  Consequently, this claim must be denied.  

The Board is again sympathetic to the appellant's claim.  However, the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis, 6 Vet. App. 426.  Accordingly, the appeal of the issue of entitlement to accrued benefits is denied. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


